Citation Nr: 0512064	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  03-07 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for post-traumatic stress disorder (PTSD) prior to 
October 27, 2004.

2.  Entitlement to an initial evaluation greater than 50 
percent for PTSD on and after October 27, 2004.

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to May 1970.  
The veteran's service personnel records reflect that he was 
awarded the Combat Infantryman Badge and the Army 
Commendation Medal for Heroism.

This appeal arises before the Board of Veterans Appeals 
(Board) from a rating decision made in November 2002 by the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi, which originally granted service 
connection for PTSD, evaluating the claim as zero percent 
disabling.  The veteran appealed the initial grant of a 
noncompensable evaluation.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in February 2004 when it was remanded for 
further development.  The claim has been returned to the 
Board for appellate consideration.

The U.S. Court of Veterans Appeals (Court) has held that 
unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, the Jackson, Mississippi RO issued a 
rating decision in November 2002 which granted service-
connection for PTSD and assigned a noncompensable evaluation.  
The veteran appealed the rating initially assigned his 
service-connected disability in this rating decision.  Hence, 
the issue of the proper evaluation to be assigned these 
disabilities from the time period beginning with the grant of 
original service connection is now before the Board, pursuant 
to the Court's holding in Fenderson, supra.

In addition, the Board notes that while the service-connected 
PTSD was initially assigned a noncompensable evaluation, the 
veteran was subsequently granted a 10 percent evaluation for 
the service-connected PTSD, in a February 2003 rating 
decision, effective from March 29, 2002, and a 50 percent 
evaluation, effective from October 27, 2004.  Nonetheless, as 
these increased ratings do not constitute a full grant of all 
benefits possible for the veteran's service-connected PTSD 
disability, and as the veteran has not withdrawn his claim, 
these issues concerning entitlement to increased ratings for 
the service-connected disability are still pending.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

There are two periods of time at issue here:  prior to 
October 27, 2004, when the veteran's PTSD was evaluated as 10 
percent disabling, and beginning October 27, 2004, when the 
veteran's PTSD was evaluated as 50 percent disabling.  
Notwithstanding, as the Board must consider the proper 
evaluation to be assigned for the entire period of time, 
beginning with the grant of original service connection, 
pursuant to the Court's holding in Fenderson, supra, for 
purposes of analysis in the decision, below, the Board will 
discuss the time period under consideration, i.e., from May 
29, 2002 to the present, as a single time period, despite the 
characterization of the issue on the title page of this 
decision.

The July 2002 VA examination reflects findings of residuals 
of a high fever sustained in Vietnam, during which the 
examiner opined the veteran may have suffered brain damage.  
A claim for these residuals is thus inferred.  The matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim addressed in this 
decision.

2.  The veteran's PTSD is shown to be productive of 
symptomatology that more nearly approximates a disability 
picture consistent with occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood since the date of 
receipt of his claim for service connection for PTSD in March 
2002.




CONCLUSIONS OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for an initial rating of 70 percent, and no greater, 
for PTSD have been met from the date of the veteran's claim 
in May 2002.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation for PTSD

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to claims, where VCAA notice has already been 
provided.  See VAOPGCPREC 8-2003 (holding that "[i]f, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  In this regard, VA has complied with 
the notice and duty to assist provisions of the VCAA, and the 
veteran was advised by VA of the information required to 
substantiate his claim for an increased evaluation for this 
disability.

The RO issued the veteran a VCAA letter in April 2002 as to 
the issue of service connection for PTSD.  However, a 
subsequent letter dated in February 2004 identified the issue 
as one involving an increased evaluation for the now service 
connected PTSD.  In addition, a subsequent letter dated in 
October 2004, as well as the February 2003 statement of the 
case and subsequent supplemental statements of the case, and 
the Board's February 2004 remand gave specific information as 
to the changes in the law and regulations effected by the 
VCAA along with information regarding the evidence needed to 
substantiate his claim for an increased evaluation for his 
service connected PTSD.

The RO has obtained private and VA medical treatment records 
of which it was notified.  In addition, the veteran has 
submitted additional private and VA treatment records.  
Moreover, the veteran was accorded VA examinations in July 
2002 and October 2004.

Additionally, the statement of the case gave the veteran 
specific information with respect to the changes in the law 
pursuant to the VCAA, as well as to the new VA duties to 
assist under the VCAA.  The veteran was also given the 
opportunity to identify additional relevant evidence that 
might substantiate his claim.  The veteran submitted 
additional statements and medical evidence.  

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claim on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, available VA and 
private treatment records were obtained.  In addition, the 
veteran submitted additional statements and medical evidence.  
VA examinations were provided in July 2002 and October 2004.  
It seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim 
and the VA has obtained all known documents that would 
substantiate the veteran's assertions. 

The VCAA letters, combined with the statement of the case and 
supplemental statements of the case, in aggregate, properly 
notified the veteran of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  In addition, the veteran and his representative 
provided additional statements and evidence to the VA, which 
information was readily accepted by the VA.  See 
38 U.S.C.A. § 5103(b) (West 2002).

The Board notes that the initial VCAA letter gave notice of 
laws and regulations governing the issue of service 
connection.  However, after the veteran appealed the 
evaluated initially assigned his service connected PTSD, the 
RO responded with additional development letters, a statement 
of the case and supplemental statement of the case which, in 
aggregate, gave notice of the laws and regulations governing 
the issue of an increased evaluation for the now service 
connected PTSD.  In addition, the Board issued a remand in 
February 2004 requesting specific development in support of 
the veteran's claim.  This development was accomplished.  
Moreover, the Board notes that the duty to assist was also 
fulfilled, as the RO obtained, or the veteran submitted, all 
treatment records of which notice was given. 

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Therefore, to decide the appeal of the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim by the VCAA letters, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing claims for service connection, including those 
involving presumptive disabilities, the evidence considered 
in connection with the issue addressed in this decision, and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Increased Evaluation Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson, supra.  

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (2004).

In the present case, the RO granted service connection for 
PTSD in a November 2002 rating decision based on the evidence 
then of record, which included service medical and personnel 
records, a VA examination report dated in July 2002, and a 
statement proffered by his Veterans Center counselors, also 
dated in July 2002.  

Service medical and available personnel records show that the 
veteran served for one year and three months in Vietnam.  He 
held military occupational specialties (MOSs) as gunner and 
assistant gunner, 11C10, 11C20, with HHC 2/60 INF 9th 
Infantry Division, C&E 2nd Battalion 60th INF 9th Infantry, and 
CoD 100th Battalion 442d Infantry HAW, and CoD 2nd Battalion 
5th Infantry HAW.  He was awarded the Combat Infantryman 
Badge and the Army Commendation Medal for Heroism.

The July 2002 examination report was conducted without the 
claims file for review.  The veteran reported a history of 
hospitalization for depression in 1988-1989, and reported 
more recent treatment at the Veterans Center since February 
2002 for PTSD symptoms.  He reported a history of alcohol and 
drug abuse, and of auditory hallucinations and delusions.  
The examiner observed that it appeared the veteran's symptoms 
were first noted when he worked as a dealer in Reno, Nevada.  
He was working as a dealer for a very complicated game that 
was based on a Vietnamese game, and it induced constant 
thoughts about his Vietnam experiences.  He decompensated, 
became psychotic and delusional, began hallucinating had to 
quit his job to keep from being completely overwhelmed.  He 
described additional past symptoms of depression and 
flashbacks, and current symptoms of occasional intrusive 
thoughts, anger, exaggerated response to loud noises, some 
nightmares, memory problems, and occasional significant 
impairment of thought processes.  He also reported some 
impaired impulse control and a history of chronic crying.

Concerning his social history, the veteran reported he has 
been divorced three times.  He keeps in touch with a daughter 
and granddaughter.  He indicated that he has one friend with 
whom he likes to socialize, but has no other close friends.  
He stated he enjoys golf and that he occasionally plays with 
others but otherwise has no contact with them.

Concerning his educational and occupational history, he 
reported that he attended several years of college, both 
before and after Vietnam, but that he didn't finish.  He 
reported that he has held many jobs but has never been able 
to hold one very long because of his problems with focus and 
concentration.

The examiner observed the veteran to present as fully 
oriented, pleasant, cooperative, with intact sensorium, and 
obviously quite bright.  He maintained good eye contact and 
interacted well with the examiner.  Mood was within 
reasonably normal limits, although he appeared to be 
depressed.  He maintained reasonably normal minimal personal 
hygiene.  His affect was quite flat and the examiner opined 
that it had been so for some time.  Currently prescribed 
medications, including Prozac and Risperidone, the examiner 
observed, had eased the veteran's hallucinations, delusions, 
referential thinking and paranoid ideas; hence, the veteran 
did not report having them currently.  However, the veteran 
manifested significant impairment of thought processes and 
complained of memory programs.  He exhibited no inappropriate 
behavior, obsessive or ritualistic behavior.  Rate and flow 
of speech was somewhat rapid, without other irrelevant, 
illogical, or obscure speech patterns.  The examiner found no 
evidence the veteran was manic, and no panic attacks were 
detected.

The examiner diagnosed chronic PTSD, but opined that the 
symptomatology stemming from PTSD was minimal.  He further 
diagnosed major depression with psychotic features, rule out 
chronic undifferentiated schizophrenia.  The veteran assigned 
a global assessment of functioning score (GAF) of 50.

The July 2002 Veterans Center statement was proffered by his 
treating counselors, Lawrence E. Marks, M.S.W., C.S.W., 
Clinical Social Worker, and Harry P. Becnel, Ph.D., L.C.S.W., 
Team Leader.  The statement is as follows:

The purpose of this letter is to provide 
background information on clinical 
services utilized by the above named 
veteran at the ... Vet Center.  [The 
veteran] first came to the ... Vet Center 
on 2/1/02.  He identified that he was 
experiencing problems that he believed 
that the origin of which was his Vietnam 
experience.  Presenting problems included 
depression, social isolation, emotional 
numbing, intrusive thoughts of his 
wartime experiences, guilt, and distrust 
of others.  A clinical assessment was 
performed over a several week period 
resulting in the diagnosis of chronic, 
severe post traumatic stress disorder.  
[The veteran] is currently seen in 1:1 
counseling on a weekly basis in an effort 
to alleviate/diminish the effects of ptsd 
on his everyday life.

In [the veteran's] present life there is 
significant social and industrial 
impairment caused by his active ptsd 
symptoms surfacing in his day to day 
life.  He has been referred to Dr. John 
Liberto of ... VAMC for medication 
evaluation for his ptsd symptoms.

Based on the above evidence, the RO determined that service 
connection for PTSD was appropriate in a November 2002 rating 
decision, but assigned a noncompensable evaluation.

The veteran appealed the evaluation assigned his PTSD.  In 
February 2003, the RO granted a 10 percent evaluation, 
effective the veteran's claim was received, March 29, 2002.

During the pendency of his appeal, the veteran informed the 
RO that he continued to need regular treatment, and that he 
continued to experience difficulty remaining employed.  As a 
result of the Board's February 2004 Remand, the RO searched 
for and found VA and private service medical records, 
including statements from the veteran's treating VA physician 
as well.

In March 2004, his VA treating physician, John Liberto, M.D., 
PCT Medical Director, wrote the following:

[The veteran] has been seen by me for the 
past three years.  He is been treated 
with medications for Posttraumatic stress 
disorder.  He has the symptoms of PTSD.  
He reports flashback, intrusive thoughts, 
and nightmares.  He has also heard voices 
whispering that are indistinguishable.  
He has been very reluctant and avoidant 
to talk about his Viet Nam issues and 
traumas.  The recent events of Iraq have 
caused an increase in his symptoms such 
as flashbacks, intrusive thoughts and 
depression.  He has had more trouble 
concentrating, with his memory and being 
irritable and short tempered.  He is 
easily frustrated.  He avoids crowds and 
people.  Seeing a Vietnamese at store 
caused him to have an emotional 
breakdown.  [The veteran] prefers to 
isolate.  He has very little to do with 
others.  He reports occasional panic 
attacks during the week.  He has not 
responded well to the medication or 
treatment at the Vet Center.  He has been 
having more trouble with his job due to 
his mental condition.  His prognosis is 
poor.

In March 2004, the veteran's private treating health care 
providers, Lawrence E. Marks, M.S.W., C.S.W., Clinical Social 
Worker, and Harry P. Becnel, Ph.D., L.C.S.W., Team Leader at 
the Veterans' Center proffered the following statement:

[The veteran] has been involved in every 
other week counseling for post traumatic 
stress disorder related problems.  His 
current six month treatment plan 
addresses anger, anxiety, and depression.

During this past year [the veteran] has 
shown increased susceptibility for stress 
in the workplace.  He has complained of 
concentration and focusing problems which 
could seriously affect his long term 
employment status.  Events specific to 
the Iraqi conflict presently manifesting 
itself has weighed heavily on this 
veteran's psyche and has caused his own 
Vietnam wartime memories to resurface.  
[The veteran] is a well motivated client 
and will continue to require ongoing 
counseling services for his ptsd 
symptoms.  Ptsd continues to impact [the 
veteran] negatively in both his social 
and workplace environments.

The veteran underwent further VA examination in October 2004.  
The examiner at this time indicated that he had reviewed the 
entire claims folder, to include VA and Veterans' Center 
treatment notes, the July 2002 VA examination report, and the 
February 2004 Remand.

The report reflects that the veteran reported that nothing 
was the same for him when he came back from Vietnam.  He 
specifically noted that he lost having any ambition or 
concern about anything.  He reported crying spells occurring 
a couple of times a week and sometimes lasting all night.  He 
reported thinking of suicide frequently, and that he made an 
attempt to overdose in 1989.  Since that time, he stated, 
suicidal thoughts had become less intense but continued 
occur.  His sleep was markedly disturbed, lasting only three 
to four hours at a stretch, and with nightmares of his 
military experiences.  When he wakes, he reported, it is just 
before dying.

The examiner observed the veteran to manifest a high 
autonomic nervous system arousal with increased heartbeat and 
breathing.  The veteran further stated he only recently 
realized that he was thinking way too much about his war 
traumas and that doing so was overwhelming him.  He reported 
checking to see that the door is locked, which the examiner 
opined showed hypervigilance, and jumping to any noise.  He 
reported that he isolated socially because of continual or 
near continual intrusive thoughts.  His concentration was 
impaired such that he stated he was unable to keep his mind 
on his work, is unable to learn a complicated procedure and 
reliably carry it out.  He expressed that he has a lot of 
hatred for the Vietnamese with intense anger toward black and 
white people as well.  The physician noted the veteran 
expressed no desire to be close to people and surprise at 
being alive at his age, showing an expectation to die early.  
The veteran expressed that the longer he is in a relationship 
with someone, the colder he feels.  Nothing means anything to 
him anymore.  He expressed regret at not being the kind of 
father and grandfather that his daughter would like.  

The physician further indicated that VA and Veteran's Center 
treatment records noted symptoms of constant irritability, 
difficulty with people, anxiety, depression, avoiding things 
associated with his traumatic experiences in Vietnam, 
difficulty sleeping, depression, intrusive thoughts, 
flashbacks, and nightmares.  The physician noted that news of 
Iraq exacerbated the veteran's depression and intrusive 
thoughts, and that treatment records indicated the veteran 
was not responding well to medication.

The examiner observed the veteran to present with a full 
beard and appropriately dressed in casual clothing that do 
not look fresh but were not grossly deviant from the usual 
standard.  His gestures and facial expression communicated 
serious, heavy, long-term depression.  He was alert with 
clear sensorium, fully oriented, and rational.  His speech 
was relevant and fairly well focused.  Mood was deeply and 
chronically depressed.  Affect was markedly constricted with 
almost no expression of feelings other than dyshporia.  The 
veteran was observed to be much preoccupied with war time 
traumas.  Memory and concentration were found to be impaired 
by the degree of his disturbance and, the examiner opined, 
limited the veteran's occupational performance significantly.  
Insight was found to be adequate, and judgment, good.  

Concerning his social history, the examiner noted the veteran 
was divorced and had a very low level of social adaptation.  
The veteran described himself as a hermit.  His was able to 
maintain his second marriage for about two years, but his 
other marriages were very brief, without companionship 
between them.

Concerning his employment history, the veteran reported three 
years of college credit.  He reported current employment as a 
dealer and table game supervisor at a casino.  

The examiner diagnosed chronic PTSD and chronic alcohol 
abuse, in partial remission.  The examiner noted the veteran 
was extremely isolated, and assigned a GAF of 45, based on 
serious symptoms of depression, intrusive thoughts, poor 
concentration, and marked constriction and impairment in 
social and occupational skills.  The physician then 
commented:

The findings of this examination 
satisfied DSM-IV criteria [for PTSD].  No 
symptoms suggestive of schizophrenia were 
found.  Dr. Ramsey (who conducted the 
July 2002 VA examination), made a 
diagnosis of rule out schizophrenia.  He 
has an alcohol problem that was probably 
present before service, but which has 
been much intensified by service.  The 
impairment in his social and occupational 
life relate very closely to the mood 
disturbance and the preoccupation with 
intrusive memories and other symptoms of 
posttraumatic stress disorder.  It is 
posttraumatic stress disorder which 
accounts for almost all of the social, 
occupational impairment, which would 
continue even if he did not drink 
alcohol.

VA and Veterans Center records reflect treatment, including 
prescribed medications, for symptoms of insomnia, agitation, 
irritability, intrusive thoughts, flashbacks, nightmares, 
anxiety, panic attacks, construction and memory problems, and 
angry episodes.

Based on the above evidence, in December 2004, the RO 
assigned a 50 percent evaluation, but made the effective date 
on October 27, 2004, which is the month in which the VA 
examination was conducted.  The RO confirmed and continued 
the 10 percent evaluation previously awarded for that time 
period prior to October 27, 2004.  The 50 and 10 percent 
evaluations, respectively, have been confirmed and continued 
to the present.

The RO assigned these evaluations under the Rating Schedule, 
which contemplates a 10 percent disability evaluation for 
PTSD where occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress or, symptoms controlled by continuous 
medication.  

A 30 percent disability evaluation is awarded for PTSD which 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
period of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  

A 50 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to symptoms such 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2004).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM-IV), a GAF score of 31 to 40 
is illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; a child frequently beats up younger children, 
is defiant at home, and is failing at school).  A GAF score 
of 41 to 50 is representative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but the individual generally functions pretty 
well, and has some meaningful relationships.  A GAF score of 
71 to 80 shows that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  The Court, in Carpenter v. Brown, 8 Vet. App. 
240 (1995), recognized the importance of the GAF score and 
the interpretations of the score.

As noted above, in the introduction, the time period under 
consideration in this appeal is from the grant of service 
connection, effective March 29, 2002 to the present.  See 
Fenderson, supra.  The veteran is currently assigned a 10 
percent evaluation from the time period prior to October 27, 
2004, and a 50 percent evaluation, beginning October 27, 
2004.

After review of all the medical evidence in the present case, 
the Board concludes that the veteran meets the criteria for a 
70 percent evaluation, and no greater, from the date of the 
receipt of the veteran's claim for service connection in 
March 2003.

The Board finds that the medical evidence of record, 
throughout, demonstrates a disability picture manifested by 
deficiencies in family relations, judgment, thinking, and 
mood, near continuous depression affecting the veteran's 
ability to function independently, appropriately, and 
effectively, borderline neglect of personal appearance and 
hygiene, and serious impairment in his ability to adapt to 
stressful circumstances-particularly at work.  Moreover, the 
medical evidence establishes an overall inability to 
establish and maintain effective relationships, either at 
work or in his social life.

After review of the entire record, the Board finds that the 
veteran's reported symptoms, as observed by his VA physician, 
VA examining physicians, and his Veterans Center counselors, 
are productive of occupational and social impairment with 
deficiencies in most areas.

As noted above, a higher, 100 percent evaluation, is 
potentially available under the criteria for the veteran's 
service-connected PTSD.  However, after review of the medical 
evidence, the Board finds that these criteria are not met.

First, the Board notes that the veteran has maintained his 
relationship with his daughter and granddaughter, and with a 
friend.  In addition, he still golfs and does so occasionally 
with others.  Hence, while he describes himself as a social 
hermit, he cannot be found to be completely isolated.

Second, while the medical evidence clearly finds that the 
veteran's symptoms of PTSD have adversely affected his 
ability to concentrate on the job, the Board notes that the 
veteran has maintained his employment, albeit with difficulty 
and limitations on the types of games he can work with.  
Nowhere in the medical evidence is the veteran found to be 
unemployable.  Rather, he has consistently been found to be 
employed, and competent.

Third, it is noted that the October 2004 VA examination 
report reflects that the veteran reported having suicidal 
thoughts, but that they were in the past, and his attempt was 
also in the past, in 1989.  Since then, he reported, his 
suicidal thoughts continue, but are less intense.  VA and 
Veterans Center treatment records, reflect that while the 
veteran does manifest hallucinations and delusions, and 
occasional impairment in his thought processes, his thought 
processes have not been found to be grossly impaired, he has 
not exhibited grossly inappropriate behavior, he does not 
present a persistent danger to himself or others.  
Furthermore, he has not been found unable to perform the 
activities of daily living, nor has he been found to be 
disoriented to time or place, or to exhibit memory loss for 
the names of close relatives, or his own occupation.  
Finally, as noted above, the medical evidence simply does not 
demonstrate total occupational and social impairment.  Hence, 
there is simply no indication of manifestations that would 
warrant a higher, 100 percent evaluation.  

Finally, the Board notes that the veteran has consistently 
been assigned a GAF of 41 to 45.  The Board observes that a 
GAF score of 41 to 45 reflects symptoms that are serious in 
severity (e.g. suicidal ideation) or serious impairment in 
social, occupational, or school functioning (e.g. unable to 
keep a job).

The medical evidence as a whole, including the treatment 
records and VA examination reports, reflects that the veteran 
has clearly been observed to exhibit symptoms of his PTSD 
that are disabling.  After careful review of the medical 
evidence, the Board finds that the disability picture 
presented is productive of symptomatology attributable to 
PTSD that is productive of no more than occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationship, judgment, thinking or 
mood, beginning at the date of receipt of the veteran's claim 
in March 2002.  

After consideration of the evidence, the Board finds that the 
criteria for a rating of 70 percent, and no greater, for the 
service-connected PTSD is met, effective at the time of the 
veteran's claim for service connection for this disability in 
March 2002.  After consideration of the evidence, the Board 
finds that the criteria for a rating of 70 percent is met.  
38 C.F.R. § 3.102, 4.7.  The Board has considered whether it 
is appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra, however, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 70 percent 
evaluation from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  Treatment records 
show that he has required weekly therapy for his PTSD, but no 
hospitalization since 1988-1989.  Moreover, VA examination 
reports and treatment records do not show that he has ever 
been found to be incompetent, unable to handle his own 
affairs, or has trouble with acts of daily living.  Finally, 
while the veteran has indicated his PTSD symptoms have 
degraded his ability to handle all aspects of his job, and 
while the VA examiner in October 2004 noted that the veteran 
exhibits marked constriction and impairment in social and 
occupational skills, the medical evidence simply does not 
show that he veteran has ever been found to be unemployable.  
Rather, these records show he continues to maintain his 
employment, albeit with difficulty and at a reduced level.  
Hence, the evidence cannot establish that the service-
connected PTSD, alone, interferes markedly with his 
employment so as to make application of the schedular 
criteria impractical.  Hence, as a whole, the evidence does 
not show that the impairment resulting solely from the PTSD 
warrants extra-schedular consideration.

Accordingly, the Board concludes that the impairment 
resulting from this disability is adequately compensated by 
the 70 percent evaluation herein assigned.


ORDER

An initial evaluation of 70 percent, and no greater, for the 
service-connected PTSD is granted, effective from March 29, 
2002, the date the veteran's claim for service connection was 
received, subject to the provisions governing the payment of 
monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


